Housh, J.
The only question in this case was, whether, at the time the notes sued on were executed, the defendant, Geo. H. McCann, was a member of the firm of W. J. Teed & Co. This question was submitted to the jury under instructions of which the defendant has no reason to complain. The first instruction given, at the instance of the defendant, did not correctly declare the law, but he could not be injured by it, and if injured, he could not complain. Crutchfield v. St. L., K. C. & N. Ry., 64 Mo. 255. Persons may be held liable as partners, by third persons, when they are not in reality partners, inter sese. The testimony is *197conflicting, and the appellant claims that the verdict is against the weight of evidence, but we are not at liberty in actions at law to disturb a' verdict for that reason. The judgment is affirmed.
All concur.
Aerirmed.